Title: From George Washington to Joseph Brown, 30 May 1786
From: Washington, George
To: Brown, Joseph



Sir,
Mount Vernon 30th May 1786.

I have been favored with your letter of the 12th of September, & thank you for the prints which accompanied it, by the Ship Potomac which arrived safely. The frames of these pictures are quite equal to my wishes, & you will please to accept my best acknowledgments of it; & assurances that an apology for their being inferior to those sent to Congress, was altogether unnecessary.
It gives me concern to learn from yourself, that the late War has been so injurious to your income, and so destructive of your hopes. My best wishes will attend any plan you may adopt for the perfect restoration of both. Of the obliging expressions of your letter, as they respect myself, I have a grateful sense, & am, Sir &c.

G: Washington

